ClabksoN, J.
Under the Federal Employers’ Liability Act, the jurisdiction of the courts of the United States is concurrent with that of the courts of the several states, and any case -arising under the aet and brought in any state court shall not be removable to any of the United State courts. The decisions of the Federal courts control over the State courts in all actions prosecuted in the State courts, but the rules of practice and procedure are governed by the laws of the states where the cases are pending.
Under the Federal Employers’ Liability Act, in the present kind of action, the issues ordinarily submitted are (1) negligence; (2) contributory negligence; (3) assumption'of risk; (4) damages.
“The first section of the Federal Employers’ Liability Act provides that every common carrier by rail while engaging in interstate commerce, and while the servant injured or killed is employed in such commerce, is Haile rfor such injury or death resulting in whole or in part from the negligence of any of the officers, agents or employees of such earner, or by reason of any defect or insufficiency due to its negligence in its cars, engines, appliances, machinery, tracks, roadbed, works, boats, wharves or other equipments.’ . . . The clause relating to negligence in the first section of the Federal Act has two branches; one governing the negligence of any of the officers, agents or employees óf the carrier, which abolishes the common Law fellow-servant doctrine; and the other relating to defects and insufficiencies due to negligence in the railroad’s rolling stock, machinery, track, roadbed, works, boats, wharves or other equipment. These two clauses, it has been held, cover any and all negligent acts of which the carrier could have been guilty under the common law.” Roberts Injuries to Interstate Employees, pp. 18 and 19; Southwell v. R. R., 191 N. C., at p. 157.
The third section provides that contributory negligence shall not bar recovery, but shall only diminish the damages, except that no employee injured or killed where the violation of a safety law for employees contributed to the injury, shall be held to have been guilty of contributory negligence.
*527The fellow-servant doctrine has been abrogated by the United States statutes as to railroads engaged, as here, in interstate commerce. That question does not arise.
In Seaboard Air Line R. R. Co. v. Horton, 233 U. S., at p. 501 (58 L. Ed., p. 1069), Mr. Justice Pitney says: “This clause has two branches; the one covering the negligence of any of the officers, agents, or employees of the carrier, which has the effect of abolishing in this class' of cases the common-law rule that exempted the employer from responsibility for the negligence of a fellow-employee of the plaintiff,” etc. Reed v. Director-General of Railroads, 258 U. S., at p. 92 (66 L. Ed., p. 480).
Defendant moved for judgment as in case of nonsuit at the conclusion of plaintiff’s evidence, and at the conclusion of all the evidence. C. S., 567. I
On a motion to nonsuit, the evidence is to be taken in the light most favorable to plaintiff, and he is entitled to the benefit of every reasonable intendment upon the evidence, and every reasonable inference to be drawn therefrom.
The defendant contends, in support of these assignments of error, “that the sole proximate cause of the plaintiff’s injury was his own negligence in stepping from the engine of train No. 85 into a place of safety between the tracks and then onto the pass-track without looking for an approaching train.” Can the contention be sustained? If so, the non-suit should have been granted. We cannot so hold.
The plaintiff was in a place he had a right to be. The two tracks were parallel and close together. He stepped off the engine at Poplar Street, a public crossing in Weldon. He was lulled into security and thrown off his guard as he had left the switch engine and box-car 325 feet from the crossing with positive orders not to move until the through train pulled out, and relied on his orders being obeyed. It was at night, 2 .TO a.m. The box-car which struck him had no rear light on it or any person to warn any one at the public crossing of the approach of the backing switch engine and box-car on the pass track — no bell was rung or whistle blown. The engineer of the switch engine from his cab, if he had been keeping a proper lookout, saw, or in the exercise of ordinary care could have-seen plaintiff on the steps of engine No. 85, and as a reasonably prudent man he could reasonably anticipate that injury or harm might follow his getting off the through train as it accelerated its speed in pulling out and the danger of the plaintiff in stepping in front of the backing train on the pass track at the Poplar Street crossing. These were, in substance, the allegations in plaintiff’s complaint. They were denied by defendant, and the plea of negligence, contributory negligence and assumption of risk set up. The plaintiff’s testimony and *528other evidence sustained his contentions. The evidence of defendant’s witnesses contradicted it. The jury found with the plaintiff.
Under the facts and circumstances of this case, we do not think that the failure of plaintiff in alighting from the engine of train No. 85, where he had a right to be, and stepping on the pass track at the public crossing, in close proximity and not looking back, negligence and the sole proximate cause of plaintiff’s injury.
In International Stevedoring Co. v. Haverly, U. S. Supreme Court, opinion delivered 18 October, 1926, Mr. Justice Holmes says: “This is an action brought in a state court seeking a common-law remedy for personal injuries sustained by the plaintiff, the respondent here, upon a vessel at dock in the harbor of Seattle. The plaintiff was a longshoreman engaged in stowing freight in the hold. Through the negligence of the hatch tender no warning was given that a load of freight was about to be lowered, and when the load came down the plaintiff was badly hurt. The plaintiff and the hatch-tender both were employed by the defendant stevedore, the petitioner here, and the defendant asked for a ruling that they were fellow-servants and that therefore the plaintiff could not recover. The Court ruled that if the failure of the hatch-tender to give a signal was the proximate cause of the injury the verdict must be for the plaintiff. A verdict was found for him, and a judgment on the verdict was affirmed by the Supreme Court of the State. 134 Wash., 235, 245. A writ of certiorari was granted by this Court. 269 U. S., 549.” The petitioner disputed the common-law right to recover on account of the fellow-servant doctrine. That the case was governed by the Admiralty law that administered the common law. Under Act of 5 June, 1920, ch. 250, see. 20, 41 Stat., 988, 1007, in substance, any seaman who shall suffer personal injury in the course of his employment shall have the same remedy in case of personal injuries to railway employees. “Stevedores” came under the act, and the judgment was affirmed.
The court below charged the jury correctly what was negligence, and as to negligence and proximate cause left it to the jury to ascertain the facts, and on proximate cause charged as follows: “It is necessary just here to define for you what is meant by proximate cause — what in law is meant by proximate cause. Two elements must be considered: first, negligence, and that such negligence was the proximate cause of the injury, and the burden is upon the plaintiff to .satisfy you by the greater weight of the evidence that the defendant was negligent, and that such negligence was the proximate cause of the injury. I have defined for you what is meant by negligence, and I will now instruct you what is the legal definition of proximate cause. The proximate cause of an event must be understood to be that cause which is natural *529and in continuous sequence, unbroken by any new and independent cause, produces that event, and without which it would not. have occurred. It is the last negligent act without which the injury would never have occurred. It is the responsible cause. It is sometimes referred to by using two Latin words, causa causans, which means the immediate cause; the last link in the chain of causation.” We can see no error in this charge to the prejudice of the defendant.
“It was said in Ordegard v. North Wisconsin Lumber Co., 110 N. W., 809, 818; 130 Wis., at p. 685: In an action for injuries to a servant, an instruction that ‘proximate’ cause meant ‘the immediate, direct, actual, natural, efficient, and real cause,’ was no ground for reversal of a judgment in favor of plaintiff, as it placed a heavier burden on him than the correct rule.” Kepley v. Kirk, 191 N. C., at p. 695.
Mr. Justice Strong, in R. R. v. Kellogg, 94 U. S., p. 474, says: “The true rule is that what is the proximate cause of an injury is ordinarily a question for the jury. It is not a question of science or of legal knowledge. It is to Le determined as a fact, in view of the circumstances of fact attending it. The primary cause may be the proximate cause of a disaster, though it may operate through successive instruments, as an article at the end of a chain may be moved by a force applied at the other end, that force being the proximate cause of the movement, or, as in the oft-cited'case of the squib thrown in the market place. 2 Bl. Rep., 892. The question always is, Was there an unbroken connection between the wrongful act and the injury — a continuous operation? Did the facts constitute a continuous succession of events, so linked together as to make a natural whole, or was there some new and independent cause intervening between the wrong and the injury? . . . We do not say that even the natural and probable consequences of a wrongful act or omission are in all cases to be chargeable to misfeasance or nonfeasance. They are not when there is a sufficient and independent cause operating between the wrong and the injury. In such a case the resort of the sufferer must be to the originator of the intermediate cause. But when there is no intermediate efficient cause, the original wrong must be considered as reaching to the effect and proximate to it. The inquiry must, therefore, always be whether there was any intermediate cause disconnected from the primary fault and self-operating which produced the injury. ... In the nature of things there is in every transaction a succession of events more or less dependent upon those preceding, and it is the province of the jury td look at this succession of events or facts and ascertain whether they are naturally and probably connected with each other by a continuous sequence, or are dissevered by new and independent agencies, and this must be determined in view of the circumstances existing at the time.” *530Again the same judge says in Ins. Co. v. Boone, 95 U. S., 117: “The proximate cause is the dominant cause, not the one which is incidental to that cause, its mere instrument, though the latter may be nearest in place and time to the loss. . . . “The inquiry must always be whether there was an intermediate cause disconnected from the primary fault and self-operating, which produced the injury.’ ” Harton v. Telephone Co., 141 N. C., 462-3; Taylor v. Lumber Co., 173 N. C., at p. 115; Construction Co. v. R. R., 184 N. C., p. 179; Hinnant v. Power Co., 187 N. C., 288; Mangum v. R. R., 188 N. C., 695; Paderick v. Lumber Co., 190 N. C., 312; Kepley v. Kirk, supra.
Cases denying a nonsuit under facts similar to the present action, are fully set forth in Moore v. R. R., 185 N. C., p. 189; S. c., 186 N. C., 257. See, also, Bradley v. R. R., 126 N. C., 735; Reid v. R. R., 140 N. C., 146; Norman v. R. R., 167 N. C., 533; Hudson v. R. R., 176 N. C., 488; Parker v. R. R., 181 N. C., 102; Bass v. R. R., 183 N. C., 444.
“If, however, there is no reason to apprehend thé approach of cars an employee will not be held disentitled to recover by reason of the fact that he failed to look for trains before going on the tracks.” 18 R. C. L., p. 668, part sec. 160.
In Wolfe v. R. R., 154 N. C., at p. 575, it is said: “The plaintiff was employed in a most dangerous work," requiring his almost constant presence on the tracks. Under such circumstances the defendant owed-him the duty of active vigilance in giving warning of the approach of engines and trains, and the plaintiff had the right to rely upon the performance of this duty in discharging his own duty and caring for his personal safety.” Sherrill v. R. R., 140 N. C., 252; Inman v. R. R., 149 N. C., 123; Zachary v. R. R., 156 N. C., 503.
In R. R. v. Koennecke, 239 U. S., p. 352: “We see equally little ground for the contention that there was no evidence of negligence. It at least might have been found that Koennecke was killed by a train that had just come in and was backing into the yard, that the movement was not a yard movement; that it was on the main track and that there was no.lookout on the end of the train and no warning of its approach. In short the jury might have found that the case was not that of an injury done by a switching engine known to be engaged upon its ordinary business in a yard, like Aerkfetz v. Humphreys, 145 U. S., 418, but one where the rules of the company and reasonable care required a lookout to be kept. It seems to us that it would have been impossible to take the case from the jury on the ground either that there was no negligence or that the deceased assumed the risk. Upon a consideration of all the objections urged by the plaintiff in error in its argu*531ment and. in its briefs, we are of opinion that the judgment should be affirmed.” Erie R. Co., v. Purucker, 244 U. S., p. 320.
As to the second issue, of contributory negligence, the defendant prayed the court to instruct the jury that upon all the evidence in the case they should answer the second issue “Tes.” The court declined to do so and in this we think there was no error. The court charged as follows: “On this second issue, it is necessary that I again address myself to the word ‘negligence.’ That means I must further instruct you in the law, because the negligence spoken of in this second issue— the negligence of the plaintiff — is called contributory negligence. I instruct you, gentlemen of the jury, that contributory negligence is the negligent act of a plaintiff which, concurring and cooperating with the negligent act of the defendant, is the proximate cause of the injury. The same rule of due care which the defendant is bound to observe applies equally to the plaintiff. There is really no distinction between negligence of the plaintiff and negligence of the defendant, except the plaintiff’s negligence is called contributory negligence. The law further says, gentlemen, that contributory negligence may consist of some act of omission or act of commission. It is the lack of due diligence or the lack of due care in doing the wrong thing at the time and place, or in doing nothing when something should have been done. That is to say, did the plaintiff fail to exercise due care which an ordinarily prudent man would have exercised under similar circumstances, and was said failure so to do the proximate cause of his injury? As I stated to you heretofore, the defendant has the burden of proof, and if the defendant has satisfied you by the greater weight of the evidence that the plaintiff by his own negligence contributed to his injury, it would be your duty to answer the second issue, ‘Yes.’ ”
“Contributory negligence under the Federal Employers’ Liability Act has been defined by the United States Supreme Court in the following language: ‘Contributory negligence involves the notion of some fault or breach of duty on the part of the employee, and since it is ordinarily his duty to take some precaution for his own safety when engaged in a hazardous occupation, contributory negligence is sometimes defined as a failure to use such care for his safety as ordinarily prudent employees in similar circumstances would use.’ Seaboard Air Line Ry. Co. v. Horton, 233 U. S., 492, 58 L. Ed., 1062. In another case before the Supreme Court of the United States the following definition of contributory negligence was approved: ‘Contributory negligence is the negligent act of a plaintiff which, concurring and cooperating with the negligent act of a defendant, is the proximate cause of the injury.’ Norfolk & W. R. Co. v. Earnest, 229 U. S., 114, 57 L. Ed., 1096.” Roberts, supra, p. 218, sec. 112.
*532Tbe charge is substantially in tbe language o£ tbe rule as laid down in Moore v. Iron Works, 183 N. C., p. 438; Boswell v. Hosiery Mills, 191 N. C., p. 549.
As to tbe third issue — assumption of risk — the defendant prayed tbe court to instruct tbe jury that upon all tbe evidence in tbe case they should answer tbe third issue “Tes.”
In Reed v. Director General, supra, at p. 95, it is said: “In actions under tbe Federal Act tbe doctrine of assumption of risk certainly has no application when tbe negligence of a fellow-servant which the injured party could not have foreseen or expected is tbe sole, direct and immediate cause of tbe injury. To bold otherwise would conflict with tbe declaration of Congress that every common carrier by railroad while engaging in interstate commerce shall be liable to tbe personal representative of any employee killed while employed therein when death results from tbe negligence of any of tbe officers, agents or employees of such carrier.”
“A freight conductor did not assume tbe risk of tbe negligence of a flagman working under him who failed to protect tbe rear of tbe train.” Penn. Ry. Co. v. Goughnor, 126 C. C. A., 39, 208 Fed., 961; Roberts, supra, p. 205; Chesapeake & O. Ry. Co. v. DeAtley, 241 U. S., 310 (60 L. Ed., 1016); Boldt v. Penn. Ry. Co., 245 U. S., 441 (62 L. Ed., 385).
In Chicago, Rock Island & Pacific Ry. Co. v. Ward, 252 U. S., p. 18 (64 L. Ed., 434), it is said: “It was a sudden emergency, brought about by tbe negligent operation of that particular cut of cars, and not a condition of danger, resulting from tbe master’s or bis representatives’ negligence, so obvious that an ordinarily prudent person in tbe situation in which Ward was placed, bad opportunity to know and appreciate it, and thereby assume tbe risk.”
Tbe court gave full instructions on assumption of risk and was, perhaps, more liberal to defendant than it was entitled to under tbe facts and circumstances of this case. Tbe jury passed on tbe facts and answered tbe issue “No,” and we can see no error in tbe charge.
On tbe fourth issue, as to damages, tbe court below charged: “I instruct you that in an action for damages for injury caused by negligence, tbe plaiiitiff would only be entitled to recover what sum of money, paid at tbe present time, in a lump sum, would represent tbe reasonable present value of bis diminished power in tbe future and tbe difference between what be would have been able to earn in tbe future but for such injury, and tbe sum be will be able to earn in tbe future in bis present condition. (Tbe latter part shows that diminished power meant earning power.) A man 46 years old may be expected to live 23 8/10 years. These figures, gentlemen of tbe jury, are taken from tbe mortuary tables of life insurance companies. They do not control, *533that is, upon tbe question of tbe determination of human life figures do not control; they are not given to control you, but merely to guide you. They are based upon tbe iaw of averages, and there is no certainty that any person will live tbe average duration of life, because a man may live longer or less time than tbe average. I instruct you, gentlemen of tbe jury, that tbe plaintiff, if be be entitled to recover at all, would be entitled to recover as damages or compensation in a lump sum for all injuries, past and prospective, as a result of tbe defendant’s wrongful and negligent acts. This may embrace loss of time, loss of ability to perform physical labor or decreased capacity to earn money. That is, if you are satisfied by tbe greater weight of tbe evidence that tbe plaintiff is entitled to recover, be would be entitled for loss of both bodily and mental powers, for inconvenience and humiliation because of tbe loss of bis leg in consequence of bis injuries.”
We think tbe above charge is borne out in Fry v. R. R., 159 N. C., 361; Johnson v. R. R., 163 N. C., 431; Hill v. R. R., 180 N. C., 490; Ledford v. Lumber Co., 183 N. C., 614; Strunks v. Payne, 184 N. C., 582; Shipp v. Stage Line, ante, 475.
In a case of wrongful death, arising under tbe Federal Employers’ Liability Act, and in such cases arising under tbe State law, there is a marked distinction. See Carpenter v. Power Co., 191 N. C., 130. Tbe present action is not for wrongful death, but in Chesapeake & O. R. Co. v. Kelly, 241 U. S., p. 485, wrongful death case, tbe present value, or present worth rule, is recognized.
Tbe Federal Employers’ Liability Act provides that contributory negligence shall not bar recovery, but shall only diminish tbe damages, etc. On this aspect, tbe charge was full and accurate and no exception taken. We have discussed only what we consider tbe main assignments of error; tbe others we do not consider material or present any novel or serious questions of law. Upon tbe whole record we can find no prejudicial or reversible error.
No error.